Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed November 12, 2021.

3.	Claims 21-40 have been examined and are pending with this action.


Response to Arguments
4.	Applicant’s arguments, filed November 12, 2021, with respect to the rejection(s) of claim(s) 21, 29, and 36, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Schiavone et al. (US 2002/0120600).  Schiavone clearly and explicitly discloses, teaches, and suggests the missing limitation of “identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule” (see rejections below).
This action is Non-Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 21-23, 26-31, 33, 34, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flory (US 2007/0150299) in view of Schiavone et al. (US 2002/0120600).

INDEPENDENT:
As per claim 21, Flory teaches a computer-implemented method, comprising: 
receiving, with a processor of a computing device associated with a sender or with a processor of a computing device in communication with the computing device associated with the sender, electronic communication data that includes content data and a recipient list (see Flory, Abstract: “The primary design goals of the current system are (as a matter of example, but not limited to the following, by any means): to enable Organizations to send documents to Readers ensuring that only those authorized Readers can "read" the contents”; [0111]: “When the author secures a document the "list of Authorized readers selected get registered at the time of securing”; and [0547]: “Whenever a sender sends a document there is always zero or many recipients in the list”); 
determining, with the processor, whether each and every recipient in the recipient list is permitted to receive the content data included in the received electronic communication data by (see Flory, [0111]: “When the author secures a document the "list of Authorized readers selected get registered at the time of securing”; and [0550]: “Whenever a sender sends a document there is always zero or many recipients in the list”); 
identifying whether the content data (see Flory, [0139]: “Uniquely identifies every document and provides a simple versioning system”); and 
in response to the identifying, determining, with the processor, whether respective content access permission data for each and every recipient of the recipient list complies with the at least one respective access restriction rule associated with the identified at least one category of data (see Flory, [0099]-[0104]: “[0099] The digital objects or document delivered is never in its native form but has been processed in a way that enables only authorized Readers to: [0100] Open the document [0101] View the contents [0102] Make Comments [0103] Sign [0104] Approve”; and [0255]: “Document Audit and Compliance--Maintaining an audit trail on document events (WHO opened, printed or commented on WHAT document and WHEN).”); and 
in response to determining that the respective content access permission data for at least one recipient in the recipient list does not comply, causing, with the processor, the computing device associated with the sender to provide a notification indicating that at least one recipient in the recipient list is not permitted to receive at least a portion of the content data (see Flory, [0961]: “An Author can request that they be notified whenever a document has been sent to an unauthorized Reader. When this occurs the Author will be sent an email notification of the event (If this is turned On)”).
Flory does not explicitly teach identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule.
Schiavone teaches identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule (see Schiavone, [0016]: “Accordingly, a mail message can be automatically processed and consequently filtered or routed based on a patchwork of applicable laws, regulations and best practices applicable to the specific sender, receiver and content of the e-mail message”; [0025]: “For example, the message type specifier may be indicative of content of the electronic mail message, e.g., if the message is of a personal, confidential nature, the specifier may be "CONFIDENTIAL", if the message relates to newsletters, the specifier may be "NEWS", if it relates to the billing statements, it may be "BILLS"; if it relates to advertising, the specifier may be "ADV"”; and [0042]: “It should also be noted that the present invention can be used for more than just the most common forms of electronic mail messages… For example, a web browser request for data from a particular URL could be processed in accordance with a rule and a recipient profile. For example, a child's recipient profile may indicate his young age (under 21) and the parent's recipient profile may indicate his older age (over 21), and a rule may be specified as applicable to all web browser requests. For a web browser request having an associated rule (e.g., a URL pointing to an adult content website may be associated with an "OVER 21 YEARS OF AGE" rule), and the rule will be checked against the outgoing browser request and blocked if the recipient profile data is not in compliance with the rule. In other words, the web browser request is processed as a function of the rule. For example, the parent may be able to obtain access while the child will not”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory in view of Schiavone by implementing identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule.  One would be motivated to do so because Flory teaches of overcoming the hurdles of document security in the digital world (see Flory paragraphs [0003]-[0006]: “The digital world makes For Your Eyes Only (FYEO) document security difficult to setup and maintain”).  Furthermore, Schiavone teaches “This rule-based transaction makes electronic mail a negotiated transaction and controls further processing of e-mails, e.g., after a message is composed and provides for enhanced protection and privacy of users of the system” (see Schiavone, [0035]).

As per claim 29, Flory teaches a computer-implemented method for screening electronic communications, the method comprising: 
using a processor of a computing device associated with a party desiring to send an electronic communication or a processor of a computing device in network communication with the computing device associated with the party desiring to send the electronic communication, analyzing a domain name of an email address of at least one party listed on a recipient list of the electronic communication (see Flory, Abstract: “The primary design goals of the current system are (as a matter of example, but not limited to the following, by any means): to enable Organizations to send documents to Readers ensuring that only those authorized Readers can "read" the contents”; [0111]: “When the author secures a document the " list of Authorized readers selected get registered at the time of securing”; [0547]: “Whenever a sender sends a document there is always zero or many recipients in the list”; and [0882]-[0884]: “[0882] c. Looks at the recipient email and specifically at the domain element [0883] d. Checks to see if the two parties have registered any NDA agreements [0884] e. If so it enables members of the companies to exchange documents in a secure manner Membership Rules”); 
 analyzing contents of the electronic communication to determine whether the contents violate the data access permissions of the at least one party listed on the recipient list (see Flory, [0099]-[0104]: “[0099] The digital objects or document delivered is never in its native form but has been processed in a way that enables only authorized Readers to: [0100] Open the document [0101] View the contents [0102] Make Comments [0103] Sign [0104] Approve”; and [0255]: “Document Audit and Compliance--Maintaining an audit trail on document events (WHO opened, printed or commented on WHAT document and WHEN).”); and 
upon determining that the contents of the electronic communication violate the data access permissions of the at least one party listed on the recipient list, causing the computing device associated with the party desiring to send the electronic communication to output a notification indicating that at least one party listed on the recipient list is not permitted to receive the contents of the electronic communication (see Flory, [0961]: “An Author can request that they be notified whenever a document has been sent to an unauthorized Reader. When this occurs the Author will be sent an email notification of the event (If this is turned On)”).
Flory does not explicitly teach using the analysis of the domain name, classifying the at least one party listed on the recipient list based on types of content that the at least one party is permitted to receive as defined by data access permissions of the at least one party listed on the recipient list.
Schiavone teaches using the analysis of the domain name, classifying the at least one party listed on the recipient list based on types of content that the at least one party is permitted to receive as defined by data access permissions of the at least one party listed on the recipient list (see Schiavone, [0025]: “For example, the message type specifier may be indicative of content of the electronic mail message, e.g., if the message is of a personal, confidential nature, the specifier may be "CONFIDENTIAL", if the message relates to newsletters, the specifier may be "NEWS", if it relates to the billing statements, it may be "BILLS"; if it relates to advertising, the specifier may be "ADV"”; and [0042]: “It should also be noted that the present invention can be used for more than just the most common forms of electronic mail messages… For example, a web browser request for data from a particular URL could be processed in accordance with a rule and a recipient profile. For example, a child's recipient profile may indicate his young age (under 21) and the parent's recipient profile may indicate his older age (over 21), and a rule may be specified as applicable to all web browser requests. For a web browser request having an associated rule (e.g., a URL pointing to an adult content website may be associated with an "OVER 21 YEARS OF AGE" rule), and the rule will be checked against the outgoing browser request and blocked if the recipient profile data is not in compliance with the rule. In other words, the web browser request is processed as a function of the rule. For example, the parent may be able to obtain access while the child will not”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory in view of Schiavone by implementing using the analysis of the domain name, classifying the at least one party listed on the recipient list based on types of content that the at least one party is permitted to receive as defined by data access permissions of the at least one party listed on the recipient list.  One would be motivated to do so because Flory teaches of overcoming the hurdles of document security in the digital world (see Flory paragraphs [0003]-[0006]: “The digital world makes For Your Eyes Only (FYEO) document security difficult to setup and maintain”).  Furthermore, Schiavone teaches “This rule-based transaction makes electronic mail a negotiated transaction and controls further processing of e-mails, e.g., after a message is composed and provides for enhanced protection and privacy of users of the system” (see Schiavone, [0035]).

As per claim 36, Flory teaches a computer-implemented method for screening electronic communications, the method comprising: 
using a processor of a computing device associated with a party desiring to send an electronic communication or a processor of a computing device in network communication with the computing device associated with the party desiring to send the electronic communication, receiving information pertaining to contents of the electronic communication and information pertaining to a recipient list of the electronic communication, wherein the information pertaining to the recipient list includes domain names associated with email addresses of parties on the recipient list (see Flory, Abstract: “The primary design goals of the current system are (as a matter of example, but not limited to the following, by any means): to enable Organizations to send documents to Readers ensuring that only those authorized Readers can "read" the contents”; [0111]: “When the author secures a document the " list of Authorized readers selected get registered at the time of securing”; [0547]: “Whenever a sender sends a document there is always zero or many recipients in the list”; and [0882]-[0884]: “[0882] c. Looks at the recipient email and specifically at the domain element [0883] d. Checks to see if the two parties have registered any NDA agreements [0884] e. If so it enables members of the companies to exchange documents in a secure manner Membership Rules”); 
comparing the domain names to a screening list (see Flory, [0686]-[0690]: “[0686] This thumbprint is associated with the attributes of the document [0687] Names of parties in the document [0688] Signing parties [0689] Domain names [0690] etc”; and [0942]: “The document has its own set of rules that govern behavior Once a Doc is an attachment to an email when its sent the System grabs the email address of the recipients and allows access to the document only from those recipients”); and 
in response to determining that at least one of the domain names is not permitted to receive the contents of the electronic communication, causing the computing device associated with the party desiring to send the electronic communication to output a notification (see Flory, [0961]: “An Author can request that they be notified whenever a document has been sent to an unauthorized Reader. When this occurs the Author will be sent an email notification of the event (If this is turned On)”).
Flory does not explicitly teach determining, based on the comparison, whether the domain names associated with the email addresses of parties on the recipient list are permitted to receive the contents of the electronic communication.
Schiavone teaches determining, based on the comparison, whether the domain names associated with the email addresses of parties on the recipient list are permitted to receive the contents of the electronic communication (see Schiavone, [0025]: “For example, the message type specifier may be indicative of content of the electronic mail message, e.g., if the message is of a personal, confidential nature, the specifier may be "CONFIDENTIAL", if the message relates to newsletters, the specifier may be "NEWS", if it relates to the billing statements, it may be "BILLS"; if it relates to advertising, the specifier may be "ADV"”; and [0042]: “It should also be noted that the present invention can be used for more than just the most common forms of electronic mail messages… For example, a web browser request for data from a particular URL could be processed in accordance with a rule and a recipient profile. For example, a child's recipient profile may indicate his young age (under 21) and the parent's recipient profile may indicate his older age (over 21), and a rule may be specified as applicable to all web browser requests. For a web browser request having an associated rule (e.g., a URL pointing to an adult content website may be associated with an "OVER 21 YEARS OF AGE" rule), and the rule will be checked against the outgoing browser request and blocked if the recipient profile data is not in compliance with the rule. In other words, the web browser request is processed as a function of the rule. For example, the parent may be able to obtain access while the child will not”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory in view of Schiavone by implementing determining, based on the comparison, whether the domain names associated with the email addresses of parties on the recipient list are permitted to receive the contents of the electronic communication.  One would be motivated to do so because Flory teaches of overcoming the hurdles of document security in the digital world (see Flory paragraphs [0003]-[0006]: “The digital world makes For Your Eyes Only (FYEO) document security difficult to setup and maintain”).  Furthermore, Schiavone teaches “This rule-based transaction makes electronic mail a negotiated transaction and controls further processing of e-mails, e.g., after a message is composed and provides for enhanced protection and privacy of users of the system” (see Schiavone, [0035]).

DEPENDENT:
As per claim 22, which depends on claim 21, Flory further teaches wherein: the recipient list includes at least one name of the at least one recipient of the recipient list (see Flory, [0068]: “The database can hold the rights and name of entities involved”); and at least one respective access restriction rule associated with at least one category of data included in the content data is a rule restricting access to the at least one category of data based on one or more recipients in a screening list (see Flory, [0413]: “The system will enable an Author to set the rule”; [0896]: “Defining the rules for what people outside of this community can do with your stuff”; and [0940]: “Since the system can track what a member does with respect to forwarding a protected doc that they were not supposed to forward the system can monitor this and based on rules do something if you transgressed this say 5 times”).
As per claim 23, which depends on claim 21, Flory further teaches wherein at least one respective access restriction rule associated with at least one category of data included in the content data is a rule restricting access to the at least one category of data based on a predetermined definition of a particular subject matter as sensitive data (see Flory, [0413]: “The system will enable an Author to set the rule”; [0896]: “Defining the rules for what people outside of this community can do with your stuff”; [0940]: “Since the system can track what a member does with respect to forwarding a protected doc that they were not supposed to forward the system can monitor this and based on rules do something if you transgressed this say 5 times”; and [0942]: “The document has its own set of rules that govern behavior”).
As per claim 26, which depends on claim 21, Flory further teaches wherein the notification lists the at least one recipient of the recipient list that is not permitted to receive at least a portion of the content data (see Flory, [0371]: “Once a hacker's device has been identified we place them on a black list”).
As per claim 27, which depends on claim 21, Flory further teaches wherein the identifying whether the content data has at least one category of data associated with at least one respective access restriction rule includes classifying a file type of a file included in the content data (see Flory, [0139]: “Ostiary Documents: documents of all common types (Word, Excel, PowerPoint, HTML and PDF) identified, encrypted and specially packaged by the Ostiary System for restricted access by a Reading Circle”).
As per claim 28, which depends on claim 21, Flory further teaches wherein the providing the notification includes providing the notification in response to an indication that a selection tool of the computing device associated with the sender is positioned over a button of a graphical user interface (see Flory, [0134]: “Setting Notifications to enable notifications on events around a specific Digital Object”; and [0961]: “An Author can request that they be notified whenever a document has been sent to an unauthorized Reader. When this occurs the Author will be sent an email notification of the event (If this is turned On)”).
As per claim 30, which depends on claim 29, Flory further teaches wherein the data access permissions of the at least one party listed on the recipient list are defined by a screening list (see Flory, [0208]: “Picking from an Author pre-defined list of Reading Circles on the server web-page”; and [0223]: “Any additional users included on the distribution list, initially or later, will require an additional authorization step by email”).
As per claim 31, which depends on claim 29, Flory further teaches wherein the analyzing the contents of the electronic communication includes analyzing the contents using natural language processing (see Flory, [0139]: “1. Allows the safe and secure sharing of documents of all common types, distributed by Authors, to an authorized set of Readers defined by the authors”).
As per claim 33, which depends on claim 29, Flory further teaches wherein the analyzing the contents of the electronic communication includes classifying a file type of a file included with the electronic communication (see Flory, [0139]: “Ostiary Documents: documents of all common types (Word, Excel, PowerPoint, HTML and PDF) identified, encrypted and specially packaged by the Ostiary System for restricted access by a Reading Circle”).
As per claim 34, which depends on claim 29, Flory further teaches wherein the notification lists the at least one party listed on the recipient list that is not permitted to receive the contents of the electronic communication (see Flory, [0961]: “An Author can request that they be notified whenever a document has been sent to an unauthorized Reader. When this occurs the Author will be sent an email notification of the event (If this is turned On)”).
As per claim 37, which depends on claim 29, Flory further teaches wherein the using a processor of a computing device associated with a party desiring to send the electronic communication or a processor of a computing device in network communication with the computing device associated with the party desiring to send the electronic communication includes using the processor of the computing device associated with the party desiring to send the electronic communication (see Flory, [0074]-[0080]: “[0074] Organization (sending and receiving) [0075] People [0076] Senders: Employees of Organizations that send documents [0077] Readers: Authorized People that receive documents etc to read, comment, sign etc [0078] Digital objects such as Business Documents (legal contracts, Engineering Specifications, Business Plans, Financial Spreadsheets), Music files, Video files, Web sites [0079] Devices that are used to access, and ultimately read, play, view these digital objects. Such as: Laptop PCs, Desk Top PCs, Hand Held devices, and Cell phones, [0080] Readers Digital IDs”).
As per claim 38, which depends on claim 21, Flory further teaches wherein at least one respective access restriction rule associated with at least one category of data included in the content data is a rule restricting access to the at least one category of data based on whether a domain name associated with an email address of at least one recipient on the recipient list is permitted to receive information associated with the at least one category of data (see Flory, [0207]: “Optionally, the user may type a domain address which allows all Users with the domain address access”; and [0572]: “System would display Writer Joes list of protected documents (and associated versions) by some category”).
As per claim 39, which depends on claim 21, Flory teaches further comprising: in response to determining that the respective content access permission data for each and every recipient in the recipient list complies with the at least one respective access restriction rule associated with the identified at least one category of data, causing the content data to be transmitted to the recipients in the recipient list (see Flory, [0028]-[0029]: “[0028] Furthermore the system provides the mechanism to enable Authors and publishers to allow accessors to discuss aspects of the digital object by making comments and responses to comments as threaded messages or conversations that are linked to all or specific parts of the digital object. [0029] Furthermore the system provides a mechanism that enables ALL participants Authors, Publishers and Accessors the means to view and manage the interactions that occur during a discussion around an object”).
As per claim 40, which depends on claim 21, Flory teaches further comprising: receiving a modification to the recipient list; and in response to receiving the modification to the recipient list: modifying the recipient list based on the received modification; and repeating the determining of whether each and every recipient in the recipient list is permitted to receive the content data included in the received electronic communication data (see Flory, [0064]: “Furthermore the system has the mechanism that enables an Author to let other Readers ADD additional readers to a secured Digital object”; [0112]: “If an Author wants to ADD a new reader they add then at any time after the initial Securing of the document”; and [0822]: “This would however that the Email Server administrator send updates on current list or those that have been removed”).

6.	Claims 24, 25, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flory (US 2007/0150299) and Schiavone et al. (US 2002/0120600), and still further in view of Parimi et al. (US 2017/0295197).
As per claim 24, which depends on claim 21, although Flory and Schiavone further teach identifying whether the content data has at least one category of data associated with at least one respective access restriction rule (see claim 21 rejection above), Flory does not explicitly teach wherein the identifying includes analyzing the content data via a trained machine learning model.
Parimi teaches wherein the identifying includes analyzing the content data via a trained machine learning model (see Parimi, [0046]: “The method may utilize a computer and/or a machine learning algorithm 212 of the computer to find an operation likely to be performed by the user 104”; and [0076]: “The method may utilize a computer (e.g., infrastructure security server 100) and/or a machine learning algorithm 212 of the computer to find an operation likely to be performed by the user 104 on a frequent basis”; and [0093]: “This may allow standard algorithms (e.g., machine learning algorithm 212, and/or predictive algorithm 214) to be used/implemented for learning and/or other calculations (e.g., risk score 210). This may allow the system users 904, vendors to change the values/attributes without modifying the code. [0098] e. Unique learning algorithms (e.g., machine learning algorithm 212, and/or predictive algorithm 214) that combine the standard machine learning with domain knowledge 1501”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory and Schiavone in view of Parimi so that the identifying includes analyzing the content data via a trained machine learning model.  One would be motivated to do so because Flory teaches automating the approval process (see Flory, [0257]: “Document Approvals and Digital Signatures - Automating the signature and approval process on documents such as: NDAs, HR offer letters, Purchase Orders, Procurements and other legal agreements”).
As per claim 25, which depends on claim 21, Flory and Schiavone do not explicitly teach wherein at least a portion of the method is performed by a microservice.
Parimi teaches wherein at least a portion of the method is performed by a microservice (see Parimi, [0114]: “The unified framework across authentication and/or authorization systems may secure and/or enable the modern applications. For example, applications that use containers and/or micro-services may depend on infrastructure on hybrid cloud infrastructure. The unified framework across authentication (e.g., identity & authentication server 1702) and/or authorization (e.g., authorization & management server 1704) may secure and/or enable such applications”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory and Schiavone in view of Parimi so that at least a portion of the method is performed by a microservice.  One would be motivated to do so because Flory teaches that the system is lightweight (see Flory, [0379]: “This is a full featured Light Weight Application that provides a higher grade of protection than the BPI does”).
As per claim 32, which depends on claim 29, Flory and Schiavone do not explicitly teach wherein the analyzing the contents of the electronic communication includes analyzing the contents via a trained neural network model or an artificial intelligence model.
Parimi teaches analyzing the contents via a trained neural network model or an artificial intelligence model (see Parimi, [0046]: “The method may utilize a computer and/or a machine learning algorithm 212 of the computer to find an operation likely to be performed by the user 104”; and [0076]: “The method may utilize a computer (e.g., infrastructure security server 100) and/or a machine learning algorithm 212 of the computer to find an operation likely to be performed by the user 104 on a frequent basis”; and [0093]: “This may allow standard algorithms (e.g., machine learning algorithm 212, and/or predictive algorithm 214) to be used/implemented for learning and/or other calculations (e.g., risk score 210). This may allow the system users 904, vendors to change the values/attributes without modifying the code. [0098] e. Unique learning algorithms (e.g., machine learning algorithm 212, and/or predictive algorithm 214) that combine the standard machine learning with domain knowledge 1501”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Flory and Schiavone in view of Parimi by implementing analyzing the contents via a trained neural network model or an artificial intelligence model.  One would be motivated to do so because Flory teaches automating the approval process (see Flory, [0257]: “Document Approvals and Digital Signatures - Automating the signature and approval process on documents such as: NDAs, HR offer letters, Purchase Orders, Procurements and other legal agreements”).
As per claim 35, which depends on claim 29, Flory, Schiavone, and Parimi further teach wherein at least one of the classifying, determining, or providing steps is performed by a microservice (see claim 25 rejection above).


Conclusion
7.	For the reasons above, claims 21-40 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
December 6, 2021